Citation Nr: 0911263	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  07-12 338	)	DATE
	)

	)
On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
residuals of L5 chip fracture.  

2.  Entitlement to a compensable rating for right lower 
extremity radiculopathy.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from 
June 1987 to July 1990.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from an August 2006 
rating decision of the Huntington, West Virginia Department 
of Veterans Affairs (VA) Regional Office (RO).  A Travel 
Board hearing was held before the undersigned at the 
Philadelphia RO in January 2009.  A transcript of the hearing 
is associated with the Veteran's claims file.  

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if any action on his part is required.  


REMAND

At the hearing before the Board in January 2009, the Veteran 
claimed that his disabilities had worsened since he was last 
examined.  He testified that he receives ongoing private 
treatment for the low back disability.  The most recent 
treatment records associated with the claims file are dated 
in April 2006.  Records of any more contemporaneous treatment 
would be pertinent evidence in the matter at hand, and must 
be secured.  As the Veteran alleges the disabilities have 
increased in severity, a contemporaneous examination is also 
necessary.

Notably, staged ratings may be for consideration.  Fenderson 
v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 
21 Vet. App. 505 (2007).  

Accordingly, the case is REMANDED for the following:

1.  With the Veteran's cooperation 
(identifying sources and providing any 
necessary releases), the RO should secure 
for the record copies of the complete 
clinical records (those not already 
associated with the claims file) of all 
treatment he has received for his service 
connected low back disability since April 
2006.  

2.  The RO should arrange for an 
orthopedic examination of the Veteran 
(with neurological consult if deemed 
indicated by the examiner) to determine 
the current severity of his residuals of 
chip fracture at L5 with right lower 
extremity radiculopathy.  The Veteran's 
claims file must be reviewed by the 
examiner in conjunction with the 
examination.  Any indicated tests or 
studies should be completed.  The findings 
reported should specifically include 
whether the spine is ankylosed, and 
whether there are any further (in addition 
to the right lower extremity) neurological 
manifestations (if so, the examiner should 
describe their nature, severity, and 
frequency in detail).  The examiner should 
ascertain whether the low back disability 
has caused any incapacitating episodes 
(periods of bed rest prescribed by a 
physician) and, if so, note their 
durations and frequency.  The examiner 
should also opine whether the right lower 
extremity neurological manifestations 
which are service connected are best 
described as neuritis, neuralgia, or 
complete or incomplete paralysis, note the 
degree of severity of the manifestations, 
and identify the functional impairment due 
to such manifestations.  The examiner must 
explain the rationale for all opinions 
given.  

3.  The RO should then re-adjudicate the 
claims (to include consideration of 
"staged" ratings if indicated by the 
record).  If either remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.  
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

